Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 17/248,203 filed on 01/14/2021. The application claims foreign priority of 01/15/2020.
	
	
Restriction/Election
Applicant’s election without traverse of Species B, Claim 7 in the reply filed on 06/07/2022 is acknowledged. Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/07/2022.

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Orimo (US2018/0374619) in view of Takashita (US2015/0371746)

Regarding claims 1, 2 and 9, Orimo teaches a method of making a magnetic material [Title] which includes the steps of coating a soft magnetic material with a silicon oxide film (interpreted as the insulating coating) [0087]. The soft magnetic material coating is formed via a sol-gel method in which the magnetic particles are agitated [0088] and then subjected to a first heat treatment to help grow an oxide layer [0098] in a reduction atmosphere (meeting the claimed limitation of applying energy to surface and exposing the soft magnetic powder to an atmosphere). 
Orimo teaches that the coated magnetic material can then be subjected to a forming step of in which they are formed into a desired shape by applying a pressure of 1 – 30 t/cm2 (~100 – 3000 MPa) [0108], which overlaps with the claimed limitation. 
Orimo teaches forming a magnetic core, meeting the claimed limitation of claim 9 [0021]

Orimo does not explicitly teach the dew point of the reduction atmosphere for forming an oxide layer. 
Takashita teaches a method of making soft magnetic powder for a dust core [Title]. Takashita teaches performing a heat treatment in a hydrogen atmosphere in order to increase the oxygen content of the powder [0038] and specifically teaches that a dew point of 0°C to 60°C results increasing the oxygen content of the powder without oxidizing the inside of the powders [0038]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Orimo and set the dew point of the first heat treatment to a range of 0 – 60°C as taught by Takashita. As taught in Takashita, the dew point range of 0 – 60°C allows for the increase in oxygen content of the magnetic powder without oxidizing the inside of the powder. Furthermore, given that Orimo and Takashita are directed to heat treatments for soft magnetic powders to increase oxygen content, a person of ordinary skill in the art would have a reasonable expectation of success in combining the method of Orimo with the dew point range of Takashita, to achieve predictable results. 
Wherein Orimo in view of Takashita meets the claimed limitation of applying energy and exposing to an atmosphere of claim 2. 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 3, Orimo in view of Takashita teaches the invention as applied above in claim 1. Orimo teaches that following the forming step, a second heat treatment of 700°C or below, which overlaps with the firing step, is performed and can be performed in a reduction atmosphere in order to forming bonding parts (labeled “V1”) into the outer oxide layer such that the coated soft magnetic powder can be bonded together and crystallization can be prevented [0112]

Regarding claim 4, Orimo in view of Takashita teaches the invention as applied above in claim 1. Wherein the agitation (interpreted as vibration) [0088] of Orimo takes place before the heat treatment [0095], meeting the claimed limitation of claim 4


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Orimo (US2018/0374619) in view of Takashita (US2015/0371746), as applied to claim 1 above, in further view of Mori (US2021/0035720)
 
Regarding claim 8, Orimo in view of Takashita teaches the invention as applied above in claim 1. Orimo teaches that the soft magnetic metal grains are not limited and can be pure iron or an alloy, but does not explicitly teach that an amorphous phase can be present. 

Mori teaches a multi-layer oxide film [Fig 1] in which the soft magnetic powder can be used in a powder core [0112]. Mori teaches that the soft magnetic powder can contain an amorphous phase and specifically teaches that an amorphous phase has more excellent soft magnetic characteristics than course crystal phases [0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Orimo in view of Takashita and controlled the soft magnetic metal grains to contain at least some amorphous phase, as taught by Mori. As disclosed in Mori, the amorphous phase has more excellent soft magnetic characteristics than coarse crystal phases and furthermore, given that Orimo and Mori are directed to multi-layer oxide films on soft magnetic powder, a person of ordinary skill in the art would be motivated to control the metal powder of Orimo to contain an amorphous phase and would have a reasonable expectation of success in achieving predictable results. 


Claims 1, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez (WO2021/140156) in view of Maetani (JP2006/233295) in view of Takashita (US2015/0371746)

Regarding claims 1, 5, and 9, Jimenez teaches soft magnetic coated particles [Title]. Jimenez teaches the coating comprising several layers of oxide, wherein the oxide layer is interpreted as the insulated coating [Fig 1a, page 3, line 15 – 20]. Jimenez further teaches that the multi-layer oxide coating requires several cycles of atomic layer deposition (ALD) [page 8, line 1 – 5] to form in which the ALD includes a fluidized bed [page 11, line 17 – 20], wherein at least one of the later cycles of fluidizing the powder is interpreted to meet the limitation of applying energy to a surface of a soft magnetic material coated with an insulator. 
Wherein fluidizing is interpreted to meet the broadest reasonable interpretation of “vibrating” and therefore, fluidizing during the ALD process meets the claimed limitation of claim 5 of performing vibration and applying energy simultaneously. 
Jimenez teaches that the powders can pressed at a pressure of up to 500 MPa, which overlaps with the claimed range [page 12, line 10 – 13]. 
Jimenez teaches producing electronic components including magnetic core components, meeting the claimed limitation of claim 9.

Jimenez does not teach exposing the soft magnetic powder to an atmosphere with the claimed dew point. 
Maetani teaches a method of forming a powder magnetic core [title]. Maetani further teaches a process that includes forming an insulating layer made of an oxide material onto the soft magnetic powder [0044], followed by performing a bond strengthening treatment to improve the bonding the between the insulating layer and powder surface layer [0046]. Maetani teaches that the bond strengthening treatment helps cause diffusion of the oxide in the oxide material [0051] and can be done in a reduction atmosphere in order to prevent oxidation of the metal, in which the dew point can be controlled as needed [0049], but does not explicitly disclose the range. 
Takashita teaches a method of making soft magnetic powder for a dust core [Title]. Takashita teaches performing a heat treatment in a hydrogen atmosphere in order to control the oxygen content of the powder [0038, 0039] and specifically teaches that a dew point of 0°C to 60°C results increasing the oxygen content of the powder without oxidizing the inside of the powders [0038] and below 0°C results in deoxidation of the powder [0038]. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Jimenez and combined it with the bond strengthening step as taught by Maetani in order to improve the strength of the oxide bond to soft magnetic powder as taught by Maetani, and furthermore, it would have been obvious to have set the dew point of the treatment to less than 0°C as taught by Takashita. As taught by Takashita, a dew point range of 0°C prevents the increase in oxygen content of the magnetic powder without oxidizing the inside of the powder. Given that the bond strengthening treatment looks to avoid oxidation of the metal powder, a person of ordinary skill in the art would be motivated to set the dew point below 0°C to avoid oxidation. As well, given that the bond strengthening treatment improves the insulating layer’s bonding strength to the core powder, a person would be motivated to apply it to the insulating layer of Jimenez with a reasonable expectation of success in achieving predictable results. 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 7, Jimenez in view of Maetani and Takashita teaches the invention as applied above in claim 1. Jimenez teaches that O3 is commonly used as a co-reactant for ALD processes [page 10, line 9], meeting the claimed limitation of claim 7. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez (WO2021/140156) in view of Maetani (JP2006/233295, using espacenet translation) and Takashita (US2015/0371746), as applied to claim 1 above, in further view of Blettner (WO2011/117783).
 
Regarding claim 3, Jimenez in view of Maetani and Takashita teaches the invention as applied above in claim 1. Jimenez teaches curing the binder after molding [page 12, line 10 – 15] does not explicitly teach a temperature. 

Blettner teaches a method of coating an iron carbonyl [page 5, line 21] magnetic powder with an epoxy resin [page 4, line 19 – 29], similarly to Jimenez [page 4, line 36 – 40; page 12, line 10 – 15]. Blettner teaches that following molding, the magnetic powder is cured at a temperature range of 100 – 220°C [page 8, line 20 – 21], which falls within the claimed range. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Jimenez as modified, and subjected it to a temperature of 100 – 220°C in the curing step, as taught by Blettner. Given that both Jimenez and Blettner are carbonyl iron powder in an epoxy resin, a person of ordinary skill in the art would have a reasonable expectation of applying the temperature of Blettner to the method of Jimenez. 
Furthermore, although Jimenez refers to the heating step as a curing step instead of a firing step, giving that the temperature of heat treatment is in the same range, it is interpreted to meet the broadest reasonable interpretation of a “firing step”.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez (WO2021/140156) in view of Maetani (JP2006/233295, using espacenet translation) and Takashita (US2015/0371746), as applied to claim 1 above, in further view of Okuda (JP2006/351946, using espacenet translation)

Regarding claim 8, Jimenez in view of Maetani and Takashita teaches the invention as applied above in claim 1. Jimenez does not explicitly teach that the powder contains an amorphous phase. 
Okuda teaches a method of making a soft magnetic compact [Title]. Okuda teaches that the soft magnetic powder is covered by an electrically insulating material and said material layer is formed by atomic layer deposition (ALD) [0023, 0025]. Okuda further teaches that the soft magnetic powder can be various alloys including soft magnetic amorphous alloys [0020]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Jimenez as modified, and substituted the iron powder with an amorphous soft magnetic alloy, as taught by Okuda. Given that both Jimenez and Okuda are directed to coating soft magnetic powder via atomic layer deposition, a person of ordinary skill in the art would have a reasonable expectation of success in substituting the composition of the powder with an amorphous alloy. A simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143.B).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2012/0049100 – Forming core-shell oxide layer including carbon removing step with controlled dew point
US2012/0012777 – Dust core with silicon dioxide coating and gradual oxidation step of controlled dew point
US2010/0271158 – Dust core with siliconizing and gradual oxidation step 
US2006/0283525 – Coating via various methods follow by pressing in an overlapping range
JPH06263548 – Using an ozone atmosphere to decompose organic material in metal and ceramic powder
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735